Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 01/05/2021, with respect to the rejection(s) of claim(s) 19 and 20 under have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made hereinafter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.








Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. [US PGPUB 20160268352] (hereinafter Hong).

Regarding claim 19, Hong teaches a display device comprising:
a substrate (100, Para 49) including a plurality of islands (IS, Para 51, Fig. 1) and a plurality of bridges (BR, Para 51, Fig. 1) connecting the plurality of islands (Fig. 1);
a plurality of pixels (PX, Para 5) disposed in each of the plurality of islands (Para 51, Fig. 1).
In the embodiment of Fig. 1, Hong does not specifically disclose a wire disposed in each of the plurality of bridges and connected to the plurality of pixels;
a plurality of inorganic insulating layers on the plurality of islands; 
a light emitting device on each of the plurality of islands, and 
an encapsulation layer covering the light emitting device and contacting one of the plurality of inorganic insulating layers in each of the plurality of islands.
Referring to the embodiment of Fig. 12, Hong teaches an exemplary structure of a pixel, wherein the pixel comprises
a wire (171/172, Para 80);
a plurality of inorganic insulating layers (120/140, Para 91/97, multilayered layers); and
a light emitting device (70, Para 110).
In view of such teaching in the embodiment of Fig. 12, it would have been obvious to a person having ordinary skills in the art to have the structure of Fig. 1 to comprise the structure of Fig. 12 based on the rationale of combining elements of the embodiments to yield predictable results (MPEP 2143).
In the emobodiment of Fig. 3-5, Hong teaches that wire (171/172) is formed in the bridge region of the device (Fig. 5).
In view of such teaching in the embodiment of Fig. 3-5, it would have been obvious to a person having ordinary skills in the art to have the modified structure of Fig. 
Referring to the embodiment of Fig. 2 of Hong, Hong further discloses a structure of pixel, wherein the pixel comprises a light emitting device (Fig. 2, i.e. first electrode/emission layer/second electrode) and an encapsulation layer (Fig. 2) covering the light emitting device and contacting layers in the pixel (Fig. 2, including the insulating and buffer layer of the pixel).
In view of such teaching in the embodiment of Fig. 2, it would have been obvious to a person having ordinary skills in the art to have the modified structure of Fig. 1 to comprise the structure of Fig. 2 in order to protect the structures of the pixel.
In view of such combination, a person having ordinary skills in the art will understand that the limitations of claim 19 are met.

Regarding claim 20, Hong teaches a display device comprising:
a substrate (100, Para 49) including a plurality of islands (IS, Para 51, Fig. 1) and a plurality of bridges (BR, Para 51, Fig. 1) connecting the plurality of islands (Fig. 1);
a plurality of pixels (PX, Para 5) disposed in each of the plurality of islands (Para 51, Fig. 1).
In the embodiment of Fig. 1, Hong does not specifically disclose a wire disposed in each of the plurality of bridges and connected to the plurality of pixels; 
a plurality of inorganic insulating layers comprising a first inorganic insulating layer, a second inorganic insulating layer, a third inorganic insulating layer, and a fourth inorganic insulating layer stacked on the plurality of islands; and 
a first organic insulating layer covering a part of the plurality of islands and the plurality of bridges.
Referring to the embodiment of Fig. 12, Hong teaches an exemplary structure of a pixel, wherein the pixel comprises
a wire (171/172, Para 80);
a plurality of inorganic insulating layers (120/140, Para 91/97, multilayered layers).
a first organic insulating layer (350, Para 111) covering a part of the pixel and wire (171/172).
In view of such teaching in the embodiment of Fig. 12, it would have been obvious to a person having ordinary skills in the art to have the structure of Fig. 1 to comprise the structure of Fig. 12 based on the rationale of combining elements of the embodiments to yield predictable results (MPEP 2143).
In the emobodiment of Fig. 3-5, Hong teaches that wire (171/172) is formed in the bridge region of the device (Fig. 5).
In view of such teaching in the embodiment of Fig. 3-5, it would have been obvious to a person having ordinary skills in the art to have the modified structure of Fig. 1 to comprise the structure of Fig. 5 based on the rationale of combining elements of the embodiments to yield predictable results (MPEP 2143).
In view of such combination, a person having ordinary skills in the art will understand that the limitations of claim 20 are met.


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:


an encapsulation layer disposed on the substrate, wherein the first organic insulating layer includes an opening, and wherein one of the plurality of inorganic insulating layers contacts the encapsulation layer through the opening, in combination with the rest of claim limitations as claimed and defined by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ISMAIL A MUSE/Primary Examiner, Art Unit 2819